IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILBERT WHYMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3616

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 16, 2015.

An appeal from an order of the Circuit Court for Leon County.

Wilbert Whyms, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DENIED. The petitioner is cautioned that any further attempt to seek review

in this court of the sentence imposed in Leon County Circuit Court case number

2004-CF-329-D may result in the imposition of sanctions against him.

LEWIS, C. J., WOLF and ROBERTS, JJ., CONCUR.